DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01 .The specification contains hyperlinks on page 15, page [0053] and page 16, par. [0055].

The disclosure is objected to because of the following informalities: page 1 of the specification states "The present application is a non-provisional of U.S. Provisional Patent Application 61/596,372, filled February 9, 2012..."; however, the correct filling date for the non-provisional application is 02/08/2012.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim limitation “the common anatomy” in line 3 should be amended to read –--.  Appropriate correction is required.
is objected to because of the following informalities:  the claim limitation “the defined features” in line 2 should be amended to read –.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the abbreviated term “PET” should be defined in its first occurrence in line 2.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim limitation “the common anatomy” in line 3 should be amended to read –--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the claim limitation “the defined features” in line 2 should be amended to read –.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the claim limitation “the internet” in line 5 should be amended to read –--.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the claim limitation “the defined anatomical features” in line 1 should be amended to read –the defined anatomical landmarks—to be consistent with “defined anatomical landmarks” in line 7 of claim 22.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the claim limitation “the predetermined anatomical features” in line 1 should be amended to read –. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 22 is rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Kumar et al. (US 2011/0178389; hereinafter Kumar).
Regarding claim 22, Kumar discloses a fused image modalities guidance.  Kumar shows a system for guiding a procedure (abstract states “The multimodal image may be used to guide a medical procedure"), comprising: 
A communication port (fig. 8 and 11 show “offline” and “online”, the “offline” is previous acquired images of the medical scan and “online” is at the ultrasound center; par. [0062] states “All of this data is made available at a common location during subsequent biopsy and/or therapy procedures. Such data may be available on CD/DVD, at a website, or via a network (LAN, WAN etc.; see the system in fig. 1) configured to receive information defining a three dimensional volumetric model of an organ synthesized from a plurality of slices (par. [0049] states “MRI scanners typically generate multiple two-dimensional cross-sections (slices) of tissue and these slices are stacked to produce three-dimensional reconstructions. That is, it is possible for a software program to build a volume by `stacking` the individual slices one on top annotations of portions of the 3D volumetric model (par. [0054] states “FIGS. 6A-D illustrate the need to register two volumes of a single prostate that were obtained using different imaging modalities by examining the shape differences between their respective surface models. Registration is used to find a deformation between similar anatomical objects such that a point-to-point correspondence is established between the images being registered. The correspondence means that position of similar tissues or structures is know in both images. FIGS. 6A and 6B illustrate first and second surface models 240 and 250, for example, as may be rendered on an output device of physician. These images may be from a common patient and may be obtained at first and second temporally distinct times and, in the present application, using different imaging modalities (e.g. TRUS and MRI)”; par. [0050] states “More specifically, a trained MRI operator manually tracks the boundaries of prostrate in multiple images slices or inputs initial points that allow a segmentation processor to identify the boundary. For instance, an operator may provide basic initialization inputs to the segmentation processor to generate an initial contour that is further processed by the processor to generate the segmented boundary”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240”; par. [0060] states “the region of interest 212 is illustrated as a circle in the normal view of the MRI image 240”; par. [0065] states “instead of the physician who is performing the real-time procedure selecting regions of interest from the MRI, such regions of interest 338 on the MRI image volume may be previously identified by a radiologist, (e.g., offline prior to the real-time procedure) and stored”);
At least one processor (see 20 in fig. 1) configured to:
from an ultrasound volumetric model of the organ from ultrasound planar scans (the examiner notes that “TRUS” is Transrectal ultrasonography and planar scan is 2D image slice, par. [0013] states “image intensity differences between MRI and TRUS images, and/or the potential for the prostate to change shape between imaging by the MRI and TRUS scans, one of the few known correspondences between the prostate images is the boundary/surface model of the prostate. That is, the prostate is an elastic object that has a gland boundary or surface model that defines the volume of the prostate”; par. [0043] states “In order to generate an accurate surface model of the prostate from the 2D ultrasound images (e.g., image slices), the ultrasound images require segmentation”; par. [0044] states “Once the boundaries are determined, volumetric information may be obtained and/or a detailed 3D mesh surface model 254 may be created. See for instance the bottom right panel 208 of the display of FIG. 3. Such a 3D surface model may be utilized to, for example, guide biopsy or therapy”; par. [0054] states “FIGS. 6A-D illustrate the need to register two volumes of a single prostate that were obtained using different imaging modalities by examining the shape differences between their respective surface models. Registration is used to find a deformation between similar anatomical objects such that a point-to-point correspondence is established between the images being registered. The correspondence means that position of similar tissues or structures is know in both images. FIGS. 6A and 6B illustrate first and second surface models 240 and 250, for example, as may be rendered on an output device of physician. These images may be from a common patient and may be obtained at first and second temporally distinct times and, in the present application, using different imaging modalities (e.g. TRUS and MRI)”),
define anatomical landmarks in the ultrasound volumetric model (par. [0056] states “structures that appear bright in one modality (e.g., MRI) may be appear dark in another modality (e.g., ultrasound). Referring briefly to FIG. 4, it is noted that the urethra 246 of the MRI prostate image 240 set forth in the left hand panel is bright whereas the urethra 256 of the US prostate image 250 of the right hand panel is dark”; par. [0068] states “For instance, the physician may identify common landmarks (e.g., urethra) in each image”; par. [0057] “Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the 3D volume to be deformed. That is, at the start of the TRUS procedure, the 3D TRUS volume is acquired from an ultrasound probe. This volume is segmented to extract the gland shape/surface model or boundary in the form of a surface”; par. [0063] stats “Initially, a 3D TRUS volume 320 is obtained. This volume 320 is segmented 322 automatically or by the direction of a physician 326 or other technician. This results in a segmented shape or surface 324 of the TRUS volume 320”; par. [0064] states “At this time, a surface model exists for both the MRI volume and the TRUS volume, where both surfaces represent the boundary of the patient's prostate”);
	define tissue deformation properties of tissue represented in the ultrasound volumetric model (par. [0019] states “after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the surface models so as to align it with the other “; [0068] states “The MRI volume and 3D TRUS volume may be displayed after this initial alignment side-by-side. Upon further analysis, if the rigid orientations do not appear satisfactory, the physician may provide two or more points to orient the two volumes. For instance, the physician may identify common landmarks (e.g., urethra) in each image. Providing two or three points on corresponding planes rotates the entire volume about the normal to the plane based on the computed in-plane rotation estimated from a linear least squares fit. Providing four or more non-coplanar points will allow the simultaneous estimation of all 3D rigid parameters (three rotations and three translations). The physician has the ability to iteratively improve rigid alignment by specifying new corresponding fiducials on the previously aligned volumes. Additionally, the software can also allows the ability to go back to the previously specified alignment (undo), or revert to the original state, i.e. initial heuristic based alignment. When alignment is satisfactory, the rigid parameters 442 are saved to a file in a database”; par. [0057] states “That is, a surface deformation (e.g. transformation) is initially identified between the two image volumes”; Figure 11 shows "rigid alignment" of MRI volume data with 3D TRUS data (440), which leads to a "shape correspondence" 446 and utilizes ”segmented shape” from both MRI and TRUS data (314 and 324).  Then, the 3D TRUS box 320 has an additional line/arrow that leads to “Estimate 3D deformation field” 448);
	fuse the communicated three dimensional volumetric model with the ultrasound volumetric model to form a fuse model (par. [0064] states “a surface model exists for both the MRI volume and the TRUS volume, where both surfaces represent the boundary of the patient's prostate. These surfaces 314, 324 are then registered 330 to identify a surface transformation between these shapes. This surface registration is then used to estimate a 3D field deformation for the current 3D TRUS volume 320 in order to identify the registration parameters 334 (e.g. field transformation) for the TRUS volume as registered to the MRI volume 334”; Figure 11 shows "rigid alignment" of MRI volume data with 3D TRUS data (440), which leads to a "shape correspondence" 446 and utilizes ”segmented shape” from both MRI and TRUS data (314 and 324).  Then, the 3D TRUS box 320 has an additional line/arrow that leads to “Estimate 3D deformation field” 448), based on at least the defined anatomical features (defined anatomical landmarks) and the defined tissue deformation properties, such that predetermined anatomical features of the 3D volumetric model and the ultrasound volumetric model are aligned (par. [0019] states “after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the surface models so as to align it with the other “; [0068] states “The MRI volume and 3D TRUS volume may be displayed after this initial alignment side-by-side. Upon further analysis, if the rigid orientations do not appear satisfactory, the physician may provide two or more points to orient the two volumes. For instance, the physician may identify common landmarks (e.g., urethra) in each image. Providing two or three points on corresponding planes rotates the entire volume about the normal to the plane based on the computed in-plane rotation estimated from a linear least squares fit. Providing four or more non-coplanar points will allow the simultaneous estimation of all 3D rigid parameters (three rotations and three translations). The physician has the ability to iteratively improve rigid alignment by specifying new corresponding fiducials on the previously aligned volumes. Additionally, the software can also allows the ability to go back to the previously specified alignment (undo), or revert to the original state, i.e. initial heuristic based alignment. When alignment is satisfactory, the rigid parameters 442 are saved to a file in a database”).

a real-time ultrasound system (the system shown in fig. 1) configured to display real-time ultrasound data with at least the annotations of the portions of the three dimensional volumetric model superimposed in anatomically accurate positions (the Examiner notes that claim 22 does not require that the real-time ultrasound data is merged with the fused three dimensional volumetric model and ultrasound volumetric model as required in claims 1, lines 13-15 and claim 11, lines 13-16; abstract of Kumar states “An improved system and method (i.e. utility) for registration of medical images is provided. The utility registers a previously obtained volume (s) onto an ultrasound volume during an ultrasound procedure to produce a multimodal image. The multimodal image may be used to guide a medical procedure. In one arrangement, the multimodal image includes MRI information presented in the framework of a TRUS image during a TRUS procedure”; par. [0040]  states “a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure on/at a desired location in the prostate. In the method disclosed for the purposes of illustration, a 3D TRUS volume is initially computed in the FOR of the MRI volume”; par. [0046] states “in some instances, provide detailed enough image information to identify tissue or regions of interest”; par. [0058] states “Regions of interest (ROI) delineated on the MRI image or selected by a user from the MRI image may be exported to the FOR of the TRUS volume to guide biopsy planning or therapy”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240. Accordingly, this ROI may be illustrated in the registered TRUS image 250 and upon transformation using registration parameters this area of interest may be illustrated in the real-time 3D volume 254 as set forth in the bottom right panel 208”; par. [0059] further states “Upon identifying the transformation, such ROIs or areas of interest in the pre-acquired MRI image 240 (e.g., selected by a user or predefined regions of interest) may then be transformed into the frame of reference of the current real-time image 254. Accordingly, such areas of interest 212 may be displayed at their real-time location in the current image 254”).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0178389; hereinafter Kumar), in view of Camus et al. (US 2008/0146919; hereinafter Camus).
Regarding claim 1, Kumar discloses a fused image modalities guidance.  Kumar shows a method for guiding a procedure (abstract states “The multimodal image may be used to guide a medical procedure"), comprising: 
annotating regions of a medical imaging scan to acquire a first image of an organ (par. [0054] states “FIGS. 6A-D illustrate the need to register two volumes of a single prostate that were obtained using different imaging modalities by examining the shape differences between their respective surface models. Registration is used to find a deformation between similar anatomical objects such that a point-to-point correspondence is established between the images being registered. The correspondence means that position of similar tissues or structures is know in both images. FIGS. 6A and 6B illustrate first and second surface models 240 and 250, for example, as may be rendered on an output device of physician. These images may be from a common patient and may be obtained at first and second temporally distinct times and, in the present application, using different imaging modalities (e.g. TRUS and MRI)”; par. [0050] states “More specifically, a trained MRI operator manually tracks the boundaries of prostrate in multiple images slices or inputs initial points that allow a segmentation processor to identify the boundary. For instance, an operator may provide basic initialization inputs to the segmentation processor to generate an initial contour that is further processed by the processor to generate the segmented boundary”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240”; par. [0060] states “the region of interest 212 is illustrated as a circle in the normal view of the MRI image 240”; par. [0065] states “instead of the physician who is performing the real-time procedure selecting regions of interest from the MRI, such regions of interest 338 on the MRI image volume may be previously identified by a radiologist, (e.g., offline prior to the real-time procedure) and stored”); 
modeling the medical imaging scan as an imaging scan volumetric model (par. [0013] states “image intensity differences between MRI and TRUS images, and/or the potential for the prostate to change shape between imaging by the MRI and TRUS scans, one of the few known correspondences between the prostate images is the boundary/surface model of the prostate. That is, the prostate is an elastic object that has a gland boundary or surface model that defines the volume of the prostate “; par. [0050] states “The processor may operate on a single plane in the 3D MRI image, i.e. refining only points that lie on this plane. In some arrangements, the processor may operate directly in 3D using fully spatial information to allow points to move freely in three dimensions”; par. [0051] states “That is, the system is operative to utilize the stored boundaries to generate a 3D surface model and volume for the prostate of the MRI image”);
 communicating the annotations of the medical imaging scan and the volumetric model through a communication network to an ultrasound center (fig. 8 shows “offline” and “online”, the “offline” is previous acquired images of the medical scan and “online” is at the ultrasound center; par. [0062] states “All of this data is made available at a common location during subsequent biopsy and/or therapy procedures. Such data may be available on CD/DVD, at a website, or via a network (LAN, WAN etc.);
processing ultrasound data from an ultrasound scanner at the ultrasound center to form an ultrasound volumetric model of the organ (the examiner notes that “TRUS” is Transrectal ultrasonography, par. [0013] states “image intensity differences between MRI and TRUS images, and/or the potential for the prostate to change shape between imaging by the MRI and TRUS scans, one of the few known correspondences between the prostate images is the boundary/surface model of the prostate. That is, the prostate is an elastic object that has a gland boundary or surface model that defines the volume of the prostate”; par. [0043] states “In order to generate an accurate surface model of the prostate from the 2D ultrasound images (e.g., image slices), the ultrasound images require segmentation”; par. [0044] states “Once the boundaries are determined, volumetric information may be obtained and/or a detailed 3D mesh surface model 254 may be created. See for instance the bottom right panel 208 of the display of FIG. 3. Such a 3D surface model may be utilized to, for example, guide biopsy or therapy”; par. [0054] states “FIGS. 6A-D illustrate the need to register two volumes of a single prostate that were obtained using different imaging modalities by examining the shape differences between their respective surface models. Registration is used to find a deformation between similar anatomical objects such that a point-to-point correspondence is established between the images being registered. The correspondence means that position of similar tissues or structures is know in both images. FIGS. 6A and 6B illustrate first and second surface models 240 and 250, for example, as may be rendered on an output device of physician. These images may be from a common patient and may be obtained at first and second temporally distinct times and, in the present application, using different imaging modalities (e.g. TRUS and MRI)”); 
fusing the medical imaging volumetric model with the ultrasound volumetric model into a fused image based on predetermined anatomical features (par. [0064] states “a surface model exists for both the MRI volume and the TRUS volume, where both surfaces represent the boundary of the patient's prostate. These surfaces 314, 324 are then registered 330 to identify a surface transformation between these shapes. This surface registration is then used to estimate a 3D field deformation for the current 3D TRUS volume 320 in order to identify the registration parameters 334 (e.g. field transformation) for the TRUS volume as registered to the MRI volume 334”; Figure 11 shows "rigid alignment" of MRI volume data with 3D TRUS data (440), which leads to a "shape correspondence" 446 and utilizes ”segmented shape” from both MRI and TRUS data (314 and 324).  Then, the 3D TRUS box 320 has an additional line/arrow that leads to “Estimate 3D deformation field” 448); wherein at least one of the medical imaging volumetric model and the ultrasound volumetric model is deformed according to a tissue model such that the predetermined anatomical features of the medical imaging volumetric model and the ultrasound volumetric model are aligned (par. [0019] states “after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the surface models so as to align it with the other “; [0068] states “The MRI volume and 3D TRUS volume may be displayed after this initial alignment side-by-side. Upon further analysis, if the rigid orientations do not appear satisfactory, the physician may provide two or more points to orient the two volumes. For instance, the physician may identify common landmarks (e.g., urethra) in each image. Providing two or three points on corresponding planes rotates the entire volume about the normal to the plane based on the computed in-plane rotation estimated from a linear least squares fit. Providing four or more non-coplanar points will allow the simultaneous estimation of all 3D rigid parameters (three rotations and three translations). The physician has the ability to iteratively improve rigid alignment by specifying new corresponding fiducials on the previously aligned volumes. Additionally, the software can also allows the ability to go back to the previously specified alignment (undo), or revert to the original state, i.e. initial heuristic based alignment. When alignment is satisfactory, the rigid parameters 442 are saved to a file in a database”).
Furthermore, Kumar teaches registering real-time ultrasound data with pre-acquired MRI images of prostate such that information present in the MRI images may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure (par. [0040] states “a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure on/at a desired location in the prostate. In the method disclosed for the purposes of illustration, a 3D TRUS volume is initially computed in the FOR of the MRI volume”), but Kumar fails to explicitly state merging real-time ultrasound data with the fused image (MRI and ultrasound) and annotated regions at the ultrasound center, such that the annotated regions of the medical imaging scan are presented on a display maintaining anatomically accurate relationships with real-time ultrasound data. 
Camus is in the same filed on endeavor and discloses image registration between two different imaging modalities (see abstract).  Camus teaches registering/fusing medical imaging scan with ultrasound data and the registration/fusing brings the region of interest into the fused image (abstract states “a 3D CT dataset of a cardiac region of interest at which an implant is to be implanted, is displayed and the implantation procedure is planned, which includes the physician electronically marking a best implantation site in the displayed image. This marking is then included in the 3D CT dataset. A 3D ultrasound dataset of the region of interest is acquired, and is brought into registration with the 3D CT dataset that incorporates the marking, and a fused image is produced therefrom”), and Camus further teaches merging real-time ultrasound data (par. [0015] states “real-time 2D ultrasound datasets are acquired with the ICE catheter”) with the fused image and annotated regions at the ultrasound center (par. [0026] states “In block 6 a 3D fusion of the 3D CT dataset with the 3D ultrasound dataset (that were brought into registration with each other in block 5) occurs. This fused dataset embodies the marks that were made in planning phase in block 2”; par. [0027] states “the fused image generated in block 6 is displayed and is used in the implantation procedure. This displayed, fused image shows the marks that were made in the planning stage and is a real-time image also showing the progress of the delivery catheter through a vein to the implant site. For this purpose, the fused image is updated in real time by the acquisition of real-time 2D ultrasound images with the ICE catheter, occurring again in block 3. These real-time 2D ultrasound image datasets acquired in block 3 are fused with the displayed image in block 7 during the procedure”; the examiner notes that par. [0027] and fig. 1 teach in step 5 registration between medical imaging scan and ultrasound imaging data, and then step 7 merging the fused image in step 6 with real time ultrasound data from step 3 and all the imaging data includes the regions of interest), such that the annotated regions of the medical imaging scan are presented on a display maintaining anatomically accurate relationships with real-time ultrasound data (par. [0022] states the physician determines the best position to implant the intracardiac device between the left ventricle and the coronary vein. For this purpose, 2D and 3D representations of previously acquired CT data (gained from CT or C-arm-CT) are used simultaneously. At the end of the planning phase, the physician enters marks on the datasets, by electronic interaction with the displayed image. These marks indicate a 3D position at which the implantation of the implant will occur, and can be saved together with the dataset and subsequently displayed within the dataset; par. [0026] states “In block 6 a 3D fusion of the 3D CT dataset with the 3D ultrasound dataset (that were brought into registration with each other in block 5) occurs. This fused dataset embodies the marks that were made in planning phase in block 2”; par. [0044] states “As indicated in block 16d, an acoustical or optical signal can be emitted when the needle position overlaps the marks from the planning phase and/or when the position of the delivery catheter overlaps the marks from the planning phase”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of merging real-time ultrasound data with the fused image and annotated regions at the ultrasound center, such that the annotated regions of the medical imaging scan are presented on a display maintaining anatomically accurate relationships with real-time ultrasound data in the invention of Kumar, as taught by Camus, to provide updated 3D fusion representation allowing a better real-time tracking of the needle/implant in the displayed image (par. [0027] of Camus states “allowing real-time tracking of the needle/implant in the displayed image”).
Regarding claim 2, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows the modeling comprises a segmentation of anatomical features (par. [0050] states “Segmentation of MRI images is typically performed on a slice-by-slice basis by a radiologist. More specifically, a trained MRI operator manually tracks the boundaries of prostrate in multiple images slices or inputs initial points that allow a segmentation processor to identify the boundary.”).
Regarding claim 3, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows transforming at least one of the imaging scan volumetric model and the ultrasound volumetric model to a common physical coordinate system such that the common anatomy of the organ is in a corresponding coordinate position (par. [0053] states “Accordingly, use of such a previously acquired MRI image with a current TRUS image will require registration of the images. For instance, these image volumes may need to be rigidly rotated to align with the images into a common frame of reference”; par. [0054] states “See FIG. 6C. In order to effectively align the images 240, 250 to allow transfer of data (e.g., MRI) from a frame of reference of one of the images to a frame of reference of the other image, the images must be rigidly aligned to a common reference frame and then the one image (e.g., 240) may be deformed to match the shape of the other image (e.g., 250)”; par. [0057] states “The method described here uses the shape information to identify corresponding features at the boundary of the prostate in the MRI image and 3D TRUS image followed by geometrically interpolating the displacement of individual voxels in the bulk/volume of the prostate image volume (within the shape) so as to align the two volumes”; par. [0061] states “In this regard, a user may move back and forth between the images as represented in a common frame of references as a single image to see if there is correspondence between an object in the MRI volume and the TRUS volume.”; the Examiner notes that images registration between two images/models is the process of transforming different sets of data from both images/models into one common coordinate system).
Regarding claim 4, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above in claim 3 rejection, furthermore, Kumar shows determining a projection of defined features (predetermined anatomical features) in the common physical coordinate system (par. [0046] states “in some instances, provide detailed enough image information to identify tissue or regions of interest”; par. [0058] states “Regions of interest (ROI) delineated on the MRI image or selected by a user from the MRI image may be exported to the FOR of the TRUS volume to guide biopsy planning or therapy”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240. Accordingly, this ROI may be illustrated in the registered TRUS image 250 and upon transformation using registration parameters this area of interest may be illustrated in the real-time 3D volume 254 as set forth in the bottom right panel 208”; par. [0059] further states “Upon identifying the transformation, such ROIs or areas of interest in the pre-acquired MRI image 240 (e.g., selected by a user or predefined regions of interest) may then be transformed into the frame of reference of the current real-time image 254. Accordingly, such areas of interest 212 may be displayed at their real-time location in the current image 254”; the Examiner notes that images registration between two images/models is the process of transforming different sets of data from both images/models into one common coordinate system), but Kumar fails to explicitly state further transferring into a native coordinate system of the real-time ultrasound data. 
Camus teaches determining a projection of defined features in the common physical coordinate system (par. [0026] states “a 3D fusion of the 3D CT dataset with the 3D ultrasound dataset (that were brought into registration with each other in block 5) occurs. This fused dataset embodies the marks that were made in planning phase in block 2”; the examiner notes that fusion/registration between the CT dataset and ultrasound dataset will transform the datasets from the two imaging modalities into one common coordinate system which comprises features) into a native coordinate system of the real-time ultrasound data (“native coordinate system” has been interpreted as the coordinate system of real time ultrasound data, par. [0027] states “fused image shows the marks that were made in the planning stage and is a real-time image also showing the progress of the delivery catheter through a vein to the implant site. For this purpose, the fused image is updated in real time by the acquisition of real-time 2D ultrasound images with the ICE catheter, occurring again in block 3. These real-time 2D ultrasound image datasets acquired in block 3 are fused with the displayed image in block 7 during the procedure”; the examiner notes that par. [0027] and fig. 1 teach in step 5 registration between medical imaging scan and ultrasound imaging data, and then step 7 merging the fused image in step 6 with real time ultrasound data from step 3 which will transfer the defined feature from the common coordinate system (fused imaged between CT and ultrasound datasets) into coordinate system of real-time ultrasound data, since fusing/registering all the datasets (CT/ultrasound datasets with real-time ultrasound dataset) will transform all the datasets into one coordinate system). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of further transferring into a native coordinate system of the real-time ultrasound data in the invention of Kumar, as taught by Camus, to provide updated 3D fusion representation allowing real-time tracking of the needle/implant in the displayed image (par. [0027] of Camus states “allowing real-time tracking of the needle/implant in the displayed image”).

Regarding claim 5, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows the medical imaging scan comprises a magnetic resonance imaging scan (abstract states “the multimodal image includes MRI information”; see “MRI volume” in step 240 in fig. 8).
Regarding claim 7, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows wherein the organ comprises a prostate gland (par. [0040] states “In the application disclosed herein, a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure”; the Examiner notes that a prostate is a gland).
Regarding claim 8, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows wherein the predetermined anatomical features comprises at least on portion of a urethra (par. [0056] states “structures that appear bright in one modality (e.g., MRI) may be appear dark in another modality (e.g., ultrasound). Referring briefly to FIG. 4, it is noted that the urethra 246 of the MRI prostate image 240 set forth in the left hand panel is bright whereas the urethra 256 of the US prostate image 250 of the right hand panel is dark”; par. [0068] states “For instance, the physician may identify common landmarks (e.g., urethra) in each image”).
Regarding claim 10, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows real-time ultrasound data with pre-acquired MRI images of prostate such that information present in the MRI images may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure (par. [0040] states “a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure on/at a desired location in the prostate. In the method disclosed for the purposes of illustration, a 3D TRUS volume is initially computed in the FOR of the MRI volume”) and annotated regions superimposed on the display of the real-time ultrasound data to guide a biopsy procedure (par. [0046] states “in some instances, provide detailed enough image information to identify tissue or regions of interest”; par. [0058] states “Regions of interest (ROI) delineated on the MRI image or selected by a user from the MRI image may be exported to the FOR of the TRUS volume to guide biopsy planning or therapy”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240. Accordingly, this ROI may be illustrated in the registered TRUS image 250 and upon transformation using registration parameters this area of interest may be illustrated in the real-time 3D volume 254 as set forth in the bottom right panel 208”; par. [0059] further states “Upon identifying the transformation, such ROIs or areas of interest in the pre-acquired MRI image 240 (e.g., selected by a user or predefined regions of interest) may then be transformed into the frame of reference of the current real-time image 254. Accordingly, such areas of interest 212 may be displayed at their real-time location in the current image 254”).
Regarding claim 11, Kumar discloses a fused image modalities guidance.  Kumar shows a system for guiding a procedure (abstract states “The multimodal image may be used to guide a medical procedure"; see fig. 1), comprising: 
a memory (par. [0014] states “The utility includes obtaining a first 3D image volume from an MRI imaging device. Typically, this first 3D image volume is acquired from data storage) configured to store annotated regions of a medical imaging scan to acquire a first image of an organ (par. [0054] states “FIGS. 6A-D illustrate the need to register two volumes of a single prostate that were obtained using different imaging modalities by examining the shape differences between their respective surface models. Registration is used to find a deformation between similar anatomical objects such that a point-to-point correspondence is established between the images being registered. The correspondence means that position of similar tissues or structures is know in both images. FIGS. 6A and 6B illustrate first and second surface models 240 and 250, for example, as may be rendered on an output device of physician. These images may be from a common patient and may be obtained at first and second temporally distinct times and, in the present application, using different imaging modalities (e.g. TRUS and MRI)”; par. [0050] states “More specifically, a trained MRI operator manually tracks the boundaries of prostrate in multiple images slices or inputs initial points that allow a segmentation processor to identify the boundary. For instance, an operator may provide basic initialization inputs to the segmentation processor to generate an initial contour that is further processed by the processor to generate the segmented boundary”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240”; par. [0060] states “the region of interest 212 is illustrated as a circle in the normal view of the MRI image 240”; par. [0065] states “instead of the physician who is performing the real-time procedure selecting regions of interest from the MRI, such regions of interest 338 on the MRI image volume may be previously identified by a radiologist, (e.g., offline prior to the real-time procedure) and stored”); 
a memory configured to store (the memory at the real time procedure location which stores the MRI data after it transfers from the “offline” place to “online” place, see the system in fig. 1) a model of the medical imaging scan as an imaging scan volumetric model  (par. [0013] states “image intensity differences between MRI and TRUS images, and/or the potential for the prostate to change shape between imaging by the MRI and TRUS scans, one of the few known correspondences between the prostate images is the boundary/surface model of the prostate. That is, the prostate is an elastic object that has a gland boundary or surface model that defines the volume of the prostate “; par. [0050] states “The processor may operate on a single plane in the 3D MRI image, i.e. refining only points that lie on this plane. In some arrangements, the processor may operate directly in 3D using fully spatial information to allow points to move freely in three dimensions”; par. [0051] states “That is, the system is operative to utilize the stored boundaries to generate a 3D surface model and volume for the prostate of the MRI image”);
communication port configured to communicate the stored annotated regions and the model through a communication network (fig. 8 shows “offline” and “online”, the “offline” is previous acquired images of the medical scan and “online” is at the ultrasound center; par. [0062] states “All of this data is made available at a common location during subsequent biopsy and/or therapy procedures. Such data may be available on CD/DVD, at a website, or via a network (LAN, WAN etc.); 
at least one processor (see 30 in fig 1) configured to form an ultrasound volumetric model of the organ from ultrasound data (the examiner notes that “TRUS” is Transrectal ultrasonography, par. [0013] states “image intensity differences between MRI and TRUS images, and/or the potential for the prostate to change shape between imaging by the MRI and TRUS scans, one of the few known correspondences between the prostate images is the boundary/surface model of the prostate. That is, the prostate is an elastic object that has a gland boundary or surface model that defines the volume of the prostate”; par. [0043] states “In order to generate an accurate surface model of the prostate from the 2D ultrasound images (e.g., image slices), the ultrasound images require segmentation”; par. [0044] states “Once the boundaries are determined, volumetric information may be obtained and/or a detailed 3D mesh surface model 254 may be created. See for instance the bottom right panel 208 of the display of FIG. 3. Such a 3D surface model may be utilized to, for example, guide biopsy or therapy”; par. [0054] states “FIGS. 6A-D illustrate the need to register two volumes of a single prostate that were obtained using different imaging modalities by examining the shape differences between their respective surface models. Registration is used to find a deformation between similar anatomical objects such that a point-to-point correspondence is established between the images being registered. The correspondence means that position of similar tissues or structures is know in both images. FIGS. 6A and 6B illustrate first and second surface models 240 and 250, for example, as may be rendered on an output device of physician. These images may be from a common patient and may be obtained at first and second temporally distinct times and, in the present application, using different imaging modalities (e.g. TRUS and MRI)”); to fuse the communicated model with the ultrasound volumetric model based on predetermined anatomical features (par. [0064] states “a surface model exists for both the MRI volume and the TRUS volume, where both surfaces represent the boundary of the patient's prostate. These surfaces 314, 324 are then registered 330 to identify a surface transformation between these shapes. This surface registration is then used to estimate a 3D field deformation for the current 3D TRUS volume 320 in order to identify the registration parameters 334 (e.g. field transformation) for the TRUS volume as registered to the MRI volume 334”; Figure 11 shows "rigid alignment" of MRI volume data with 3D TRUS data (440), which leads to a "shape correspondence" 446 and utilizes ”segmented shape” from both MRI and TRUS data (314 and 324).  Then, the 3D TRUS box 320 has an additional line/arrow that leads to “Estimate 3D deformation field” 448); wherein at least one of the communicated model and the ultrasound volumetric model is deformed according to a tissue model such that predetermined anatomical features of the communicated model and the ultrasound volumetric model are aligned (par. [0019] states “after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the surface models so as to align it with the other “; [0068] states “The MRI volume and 3D TRUS volume may be displayed after this initial alignment side-by-side. Upon further analysis, if the rigid orientations do not appear satisfactory, the physician may provide two or more points to orient the two volumes. For instance, the physician may identify common landmarks (e.g., urethra) in each image. Providing two or three points on corresponding planes rotates the entire volume about the normal to the plane based on the computed in-plane rotation estimated from a linear least squares fit. Providing four or more non-coplanar points will allow the simultaneous estimation of all 3D rigid parameters (three rotations and three translations). The physician has the ability to iteratively improve rigid alignment by specifying new corresponding fiducials on the previously aligned volumes. Additionally, the software can also allows the ability to go back to the previously specified alignment (undo), or revert to the original state, i.e. initial heuristic based alignment. When alignment is satisfactory, the rigid parameters 442 are saved to a file in a database”).
Furthermore, Kumar teaches a real time ultrasound system (the system shown in fig. 1) configured to register real-time ultrasound data with pre-acquired MRI images of prostate such that information present in the MRI images may be displayed in the frame of reference of the TRUS image to provide additional information that may be utilized for guiding a medical procedure (par. [0040] states “a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure on/at a desired location in the prostate. In the method disclosed for the purposes of illustration, a 3D TRUS volume is initially computed in the FOR of the MRI volume”), Kumar fails to explicitly state merging real-time ultrasound data with the fused communicated model and ultrasound volumetric model, and to display annotated regions on a display maintaining anatomically accurate relationships with real-time ultrasound data. 
Camus is in the same filed on endeavor and discloses image registration between two different imaging modalities (see abstract).  Camus teaches registering/fusing medical 3D imaging/model with ultrasound 3D image/model and the registration/fusing bring the region of interest into the fused image (abstract states “a 3D CT dataset of a cardiac region of interest at which an implant is to be implanted, is displayed and the implantation procedure is planned, which includes the physician electronically marking a best implantation site in the displayed image. This marking is then included in the 3D CT dataset. A 3D ultrasound dataset of the region of interest is acquired, and is brought into registration with the 3D CT dataset that incorporates the marking, and a fused image is produced therefrom”), and Camus further teaches merging real-time ultrasound data (par. [0015] states “real-time 2D ultrsound datasets are acquired with the ICE catheter”) with the fused communicated 3D image/model and ultrasound 3D image/model (par. [0026] states “In block 6 a 3D fusion of the 3D CT dataset with the 3D ultrasound dataset (that were brought into registration with each other in block 5) occurs. This fused dataset embodies the marks that were made in planning phase in block 2”; par. [0027] states “the fused image generated in block 6 is displayed and is used in the implantation procedure. This displayed, fused image shows the marks that were made in the planning stage and is a real-time image also showing the progress of the delivery catheter through a vein to the implant site. For this purpose, the fused image is updated in real time by the acquisition of real-time 2D ultrasound images with the ICE catheter, occurring again in block 3. These real-time 2D ultrasound image datasets acquired in block 3 are fused with the displayed image in block 7 during the procedure”; the examiner notes that par. [0027] and fig. 1 teach in step 5 registration between medical imaging scan and ultrasound imaging data, and then step 7 merging the fused image in step 6 with real time ultrasound data from step 3 and all the imaging data includes the regions of interest); to display annotated regions on a display maintaining anatomically accurate relationships with real-time ultrasound data (par. [0022] states the physician determines the best position to implant the intracardiac device between the left ventricle and the coronary vein. For this purpose, 2D and 3D representations of previously acquired CT data (gained from CT or C-arm-CT) are used simultaneously. At the end of the planning phase, the physician enters marks on the datasets, by electronic interaction with the displayed image. These marks indicate a 3D position at which the implantation of the implant will occur, and can be saved together with the dataset and subsequently displayed within the dataset; par. [0026] states “In block 6 a 3D fusion of the 3D CT dataset with the 3D ultrasound dataset (that were brought into registration with each other in block 5) occurs. This fused dataset embodies the marks that were made in planning phase in block 2”; par. [0044] states “As indicated in block 16d, an acoustical or optical signal can be emitted when the needle position overlaps the marks from the planning phase and/or when the position of the delivery catheter overlaps the marks from the planning phase”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of merging real-time ultrasound data with the fused communicated model and ultrasound volumetric model, and to display annotated regions on a display maintaining anatomically accurate relationships with real-time ultrasound data in the invention of Kumar, as taught by Camus, to provide updated 3D fusion representation allowing allowing real-time tracking of the needle/implant in the displayed image (par. [0027] of Camus states “allowing real-time tracking of the needle/implant in the displayed image”).
Regarding claim 12, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows the model comprises a segmentation of anatomical features (par. [0050] states “Segmentation of MRI images is typically performed on a slice-by-slice basis by a radiologist. More specifically, a trained MRI operator manually tracks the boundaries of prostrate in multiple images slices or inputs initial points that allow a segmentation processor to identify the boundary.”).

Regarding claim 15, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows the medical imaging scan comprises a magnetic resonance imaging scan (abstract states “the multimodal image includes MRI information”; see “MRI volume” in step 240 in fig. 8).
Regarding claim 16, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar mention that computed tomography is known in the art (par. [0003] states “Medical imaging, including X-ray, magnetic resonance (MR), computed tomography (CT), ultrasound, and various combinations of these techniques are utilized to provide images of internal patient structure for diagnostic purposes as well as for interventional procedures”), but Kumar fails to explicitly state that the medical imaging scan comprises the computed tomography.
 Camus teaches computed aided tomography imaging scan (par. [0002] states “The present invention concerns a method and an apparatus for combined ultrasound and computed tomography (CT) image acquisition”; par. [0020] states “The image represented by the CT data encompasses the structures of interest, such as a particular heart chamber and the coronary vein. The CT data are acquired together with ECG signals from the patient. It may be necessary to acquire two or more sets of such CT data in order to display the complete anatomy of interest. If so, all of the acquired CT datasets are then fused together to represent the structures of interest in one 3D CT dataset”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using CT images as the medical imaging scan in the invention of Kuman, as taught by Camus, to provide a faster high quality image with CT with high quality and cost effective imaging system. 

Regarding claim 17, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows wherein the organ comprises a prostate gland (par. [0040] states “In the application disclosed herein, a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure”; the Examiner notes that a prostate is a gland).
Regarding claim 18, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows wherein the predetermined anatomical features comprises at least on portion of a urethra (par. [0056] states “structures that appear bright in one modality (e.g., MRI) may be appear dark in another modality (e.g., ultrasound). Referring briefly to FIG. 4, it is noted that the urethra 246 of the MRI prostate image 240 set forth in the left hand panel is bright whereas the urethra 256 of the US prostate image 250 of the right hand panel is dark”; par. [0068] states “For instance, the physician may identify common landmarks (e.g., urethra) in each image”).
Regarding claim 20, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows real-time ultrasound data with pre-acquired MRI images of prostate such that information present in the MRI images may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure (par. [0040] states “a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3D TRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure on/at a desired location in the prostate. In the method disclosed for the purposes of illustration, a 3D TRUS volume is initially computed in the FOR of the MRI volume”) and annotated regions superimposed on the display of the real-time ultrasound data to guide a biopsy procedure (par. [0046] states “in some instances, provide detailed enough image information to identify tissue or regions of interest”; par. [0058] states “Regions of interest (ROI) delineated on the MRI image or selected by a user from the MRI image may be exported to the FOR of the TRUS volume to guide biopsy planning or therapy”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240. Accordingly, this ROI may be illustrated in the registered TRUS image 250 and upon transformation using registration parameters this area of interest may be illustrated in the real-time 3D volume 254 as set forth in the bottom right panel 208”; par. [0059] further states “Upon identifying the transformation, such ROIs or areas of interest in the pre-acquired MRI image 240 (e.g., selected by a user or predefined regions of interest) may then be transformed into the frame of reference of the current real-time image 254. Accordingly, such areas of interest 212 may be displayed at their real-time location in the current image 254”).

Claims 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0178389; hereinafter Kumar), in view of Camus et al. (US 2008/0146919; hereinafter Camus) as applied to claim 1 above, and further in view of Fei (US 2013/0085383).
Regarding claim 6, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state using computed aided tomography imaging scan along with co-registered PET scan.  
Fei is in the same filed on endeavor and discloses a system and method for image guided therapy.  Fei teaches different types of imaging device can be used (par. [0026] states “The system 100 may further include a database 130 configured to store raw and/or processed image data. The image data may be acquired from image modalities, that can include, but is not limited to, including ultrasound (US), magnetic resonance (MR), positron emission tomography (PET), computed tomography (CT), among others, or some combination thereof (i.e., PET/CT)), and using computed aided tomography imaging scan along with co-registered PET scan (par. [0021] states “The disclosure is described with respect to an image-guided targeted biopsy of a prostrate and incorporating PET/CT images into TRUS images”; par. [0043] states “if the reference images are PET/CT, the step of registering the TRUS and reference images may first include transforming an individual's pre-biopsy CT to the TRUS images, and then applying the same transformation to the PET volume”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilize using computed aided tomography imaging scan along with co-registered PET scan in the invention of Kumar in view of Camus, as taught by Fei, to be able to offer a unique but friendly tool for performing a reliable and accurate prostate biopsy with the aid of the fused metabolic and anatomic information obtained from PET/CT (par. [0059] of Pei states “offer a unique but friendly tool for performing a reliable and accurate prostate biopsy with the aid of the fused metabolic and anatomic information obtained from another modality, such as PET/CT”).  The Examiner notes that PET scan also provides high metabolic activity to locate suspicious cancer sites (par. [0045] of Fei states “provide the location of suspicious cancer sites with a high metabolic activity seen on PET images”).

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0178389; hereinafter Kumar), in view of Camus et al. (US 2008/0146919; hereinafter Camus) as applied to claims 1 and 11 above, and further in view of Endo (WO 2011/074207).
Regarding claim 9, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar teaches the medical imaging scan comprises a magnetic resonance imaging scan having plurality of magnetic resonance planar images displaced along an axis (“planar images” is interpreted as 2D image, par. [0049] states “MRI scanners typically generate multiple two-dimensional cross-sections (slices) of tissue and these slices are stacked to produce three-dimensional reconstructions. That is, it is possible for a software program to build a volume by `stacking` the individual slices one on top of the other”; the examiner notes that the MRI slices (2D plan image) are stacked to create 3D image, and each of the slices are on an axis), and the ultrasound data comprises a plurality of ultrasound planar images (“planar images” is interpreted as 2D image, par. [0041] states “a transrectal ultrasound (TRUS) imaging system that may be utilized to obtain a plurality of two-dimensional ultrasound images of a prostate 12. As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest. Accordingly, the probe 10 may acquire plurality of individual images while being rotated through the area of interest”), but Kumar in view of Camus fail to explicitly state wherein the plurality of MR planar images are inclines with respect to the plurality of ultrasound planar images. 
Endo is in the same filed of endeavor and discloses image registration.  Endo teaches plurality of MR planar images are inclines with respect to the plurality of ultrasound planar images (par. [0006] states “the user is required to perform the registration between the target lesion area and the corresponding lesion area and required to match the inclinations of the cross-sectional images with each other.”;  par. [0041] states “The inclinations of the two cross-sectional images (the ultrasonic tomographic image and the MRI cross-sectional image) with respect to the subject can be constantly matched with each other for display”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of having the MRI image inclines with respect to the ultrasound image in the invention of Kumar in view of Camus, as taught by Endo, to be able to match the corresponding lesion area between the two different imaging modalities for accurate image registration (par. [0006] of Endo states “the user is required to perform the registration between the target lesion area and the corresponding lesion area and required to match the inclinations of the cross-sectional images with each other. These operations impose heavy burden on the user and it takes longer time to carry out the operations”).

Regarding claim 19, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar teaches the medical imaging scan comprises a magnetic resonance imaging scan having plurality of magnetic resonance planar images displaced along an axis (“planar images” is interpreted as 2D image, par. [0049] states “MRI scanners typically generate multiple two-dimensional cross-sections (slices) of tissue and these slices are stacked to produce three-dimensional reconstructions. That is, it is possible for a software program to build a volume by `stacking` the individual slices one on top of the other”; the examiner notes that the MRI slices (2D plan image) are stacked to create 3D image, and each of the slices are on a axis), and the ultrasound data comprises a plurality of ultrasound planar images (“planar images” is interpreted as 2D image, par. [0041] states “a transrectal ultrasound (TRUS) imaging system that may be utilized to obtain a plurality of two-dimensional ultrasound images of a prostate 12. As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest. Accordingly, the probe 10 may acquire plurality of individual images while being rotated through the area of interest”), but Kumar in view of Camus fail to explicitly state wherein the plurality of MR planar images are inclines with respect to the plurality of ultrasound planar images. 
Endo is in the same filed of endeavor and discloses image registration.  Endo teaches plurality of MR planar images are inclines with respect to the plurality of ultrasound planar images (par. [0006] states “the user is required to perform the registration between the target lesion area and the corresponding lesion area and required to match the inclinations of the cross-sectional images with each other.”;  par. [0041] states “The inclinations of the two cross-sectional images (the ultrasonic tomographic image and the MRI cross-sectional image) with respect to the subject can be constantly matched with each other for display”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of having the MRI image inclines with respect to the ultrasound image in the invention of Kumar in view of Camus, as taught by Endo, to be able to match the corresponding lesion area between the two different imaging modalities for accurate image registration (par. [0006] of Endo states “the user is required to perform the registration between the target lesion area and the corresponding lesion area and required to match the inclinations of the cross-sectional images with each other. These operations impose heavy burden on the user and it takes longer time to carry out the operations”).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0178389; hereinafter Kumar), in view of Camus et al. (US 2008/0146919; hereinafter Camus) as applied to claim 11 above, and further in view of Paitel et al. (US 2008/0262338; Paitel).

Regarding claim 13, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, Kumar shows transforming at least one of the imaging scan volumetric model and the ultrasound volumetric model to a common physical coordinate system such that the common anatomy of the organ is in a corresponding coordinate position (par. [0053] states “Accordingly, use of such a previously acquired MRI image with a current TRUS image will require registration of the images. For instance, these image volumes may need to be rigidly rotated to align with the images into a common frame of reference”; par. [0054] states “See FIG. 6C. In order to effectively align the images 240, 250 to allow transfer of data (e.g., MRI) from a frame of reference of one of the images to a frame of reference of the other image, the images must be rigidly aligned to a common reference frame and then the one image (e.g., 240) may be deformed to match the shape of the other image (e.g., 250)”; par. [0057] states “The method described here uses the shape information to identify corresponding features at the boundary of the prostate in the MRI image and 3D TRUS image followed by geometrically interpolating the displacement of individual voxels in the bulk/volume of the prostate image volume (within the shape) so as to align the two volumes”; par. [0061] states “In this regard, a user may move back and forth between the images as represented in a common frame of references as a single image to see if there is correspondence between an object in the MRI volume and the TRUS volume.”; the Examiner notes that images registration between two images/models is the process of transforming different sets of data from both images/models into one common coordinate system).
But, Kumar in view of Camus fail to explicitly state that the system further comprises a second processor (“transform processor”).
Paitel is in the same filed of endeavor and discloses image guided surgery (see abstract).  Paitel suggest work station that comprises multiple of processor (par. [0033] states “A work station 42 can include the processor system 40, the display device 22, a user interface 44, and a memory 46. The processor system 40 can process the image data, navigation data, planning data, treatment area data, etc. The processor system 40 can include one or processor separate processor to execute selected instructions or perform various tasks”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using plurality of processors in the invention of Kumar in view of Camus, as taught by Paitel, to provide dedicated processor for different tasks (par. [0033] of Paitel states “execute selected instructions or perform various tasks”), the examiner notes that having plurality of processor for performing selected instruction or perform various tasks will provide a faster workstation. 
Regarding claim 14, Kumar in view of Camus, in view of Paitel disclose the invention substantially as described in the 103 rejection above in claim 13 rejection, furthermore, Kumar teaches determining a projection of defined features (predetermined anatomical features) in the common physical coordinate system (par. [0046] states “in some instances, provide detailed enough image information to identify tissue or regions of interest”; par. [0058] states “Regions of interest (ROI) delineated on the MRI image or selected by a user from the MRI image may be exported to the FOR of the TRUS volume to guide biopsy planning or therapy”; par. [0059] states “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240. Accordingly, this ROI may be illustrated in the registered TRUS image 250 and upon transformation using registration parameters this area of interest may be illustrated in the real-time 3D volume 254 as set forth in the bottom right panel 208”; par. [0059] further states “Upon identifying the transformation, such ROIs or areas of interest in the pre-acquired MRI image 240 (e.g., selected by a user or predefined regions of interest) may then be transformed into the frame of reference of the current real-time image 254. Accordingly, such areas of interest 212 may be displayed at their real-time location in the current image 254”;the Examiner notes that images registration between two images/models is the process of transforming different sets of data from both images/models into one common coordinate system), but Kumar fails to explicitly state further transferring into a native coordinate system of the real-time ultrasound data. 
Camus teaches determining a projection of defined features in the common physical coordinate system (par. [0026] states “a 3D fusion of the 3D CT dataset with the 3D ultrasound dataset (that were brought into registration with each other in block 5) occurs. This fused dataset embodies the marks that were made in planning phase in block 2”; the examiner notes that fusion/registration between the CT dataset and ultrasound dataset will transform the datasets from the two imaging modalities into one common coordinate system which comprises features) into a native coordinate system of the real-time ultrasound data (“native coordinate system” has been interpreted as the coordinate system of real time ultrasound data, par. [0027] states “fused image shows the marks that were made in the planning stage and is a real-time image also showing the progress of the delivery catheter through a vein to the implant site. For this purpose, the fused image is updated in real time by the acquisition of real-time 2D ultrasound images with the ICE catheter, occurring again in block 3. These real-time 2D ultrasound image datasets acquired in block 3 are fused with the displayed image in block 7 during the procedure”; the examiner notes that par. [0027] and fig. 1 teach in step 5 registration between medical imaging scan and ultrasound imaging data, and then step 7 merging the fused image in step 6 with real time ultrasound data from step 3 which will transfer the defined feature from the common coordinate system (fused imaged between CT and ultrasound datasets) into coordinate system of real-time ultrasound data, since fusing/registering all the datasets (CT/ultrasound datasets with real-time ultrasound dataset) will transform all the datasets into one coordinate system). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of further transferring into a native coordinate system of the real-time ultrasound data in the invention of Kumar in view of Paitel, as taught by Camus, to provide updated 3D fusion representation allowing real-time tracking of the needle/implant in the displayed image (par. [0027] of Camus states “allowing real-time tracking of the needle/implant in the displayed image”).

Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0178389; hereinafter Kumar), in view of Camus et al. (US 2008/0146919; hereinafter Camus) as applied to claim 1 above, and further in view of Acharya et al. (US 6,298,112; hereinafter Acharya).
Regarding claim 21, Kumar in view of Camus disclose the invention substantially as described in the 103 rejection above, furthermore, the annotated regions of the medical imaging scan are generated by a computer-aided diagnosis system by MRI offline and sending the data to the ultrasound processor at online location via the communication network such as internet (fig. 8 shows “offline” and “online”, the “offline” is previous acquired images of the medical scan and “online” is at the ultrasound center; par. [0062] states “All of this data is made available at a common location during subsequent biopsy and/or therapy procedures. Such data may be available on CD/DVD, at a website, or via a network (LAN, WAN etc.)), but Kuman in view of Camus fail to explicitly state if the medical imaging scan at a first location remote from the processor which is at a second location. 
Acharya is in the same field of endeavor and discloses method and apparatus for multi frame image reconstruction using multi-modality imaging systems.  Acharya teaches MRI medical imaging scan at a first location  which is remote from processor which is at a second location (col. 8, lines 22-28 states “In the embodiment illustrated in FIG. 4, the medical diagnostic systems include a magnetic resonance imaging (MRI) system 1014, a computed tomography (CT) system 1016, and an ultrasound imaging system 1018. The diagnostic systems may be positioned in a single location or facility, such as a medical facility 1020, or may be remote from one another as shown in the case of ultrasound system 1018.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of having the medical imaging scan at a first location remote from the processor which is at a second location in the invention of Kuman in view of Camus, as taught by Acharya, to be able to review and analysis of medical scans by a radiologist without being at the surgery location where the ultrasound imaging system for biopsy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793